Exhibit 10.29

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT (this “Agreement”), made as of the Effective Date (as defined in
paragraph 26 below), by and among SUSTAINABLE GROWTH, LLC, a Delaware limited
liability company (hereinafter referred to as “Seller”), DELTIC TIMBER
CORPORATION, a Delaware corporation (hereinafter referred to as “Purchaser”) and
FIRST AMERICAN TITLE INSURANCE COMPANY (hereinafter referred to as “Escrow
Agent”);

W I T N E S S E T H:

WHEREAS, Seller is the owner of those certain tracts or parcels of land in Yell
County, State of Arkansas, containing approximately ± 15,196 acres, which tracts
or parcels are more fully described in Exhibit A attached hereto and hereby made
a part hereof (hereinafter referred to collectively as the “Property”); and

WHEREAS, Purchaser desires to purchase and Seller desires to sell the Property;

NOW, THEREFORE, the parties have agreed and do hereby agree as follows:

1. Agreement of Purchase and Sale. Subject to the provisions of this Agreement,
and for the consideration herein stated, Seller agrees to sell the Property to
Purchaser and Purchaser agrees to buy the Property from Seller.

2. Purchase Price. The purchase price (hereinafter referred to as the “Purchase
Price”) to be paid by Purchaser for the Property shall be TWENTY-THREE MILLION
ONE HUNDRED FIFTEEN THOUSAND THIRTY-TWO AND 27/100THS DOLLARS ($23,115,032.27),
less a credit for the Earnest Money, and shall be payable to Seller by wire
transfer of immediately available funds at the date of Closing to an account
designated by Seller. The purchase and sale pursuant to this Agreement is not
based on a per-acre price and the Purchase Price shall not be subject to
adjustment if the acres within the Property are more or less than the
above-stated numbers of acres.

3. Earnest Money. Within two (2) business days after the Effective Date of this
Agreement, Purchaser shall deliver to Escrow Agent the sum of $1,155,751.00
(said amount is hereinafter referred to as the “Earnest Money”). Escrow Agent
agrees to hold the Earnest Money in a non-interest bearing account and disburse
the Earnest Money in accordance with the terms hereof. At the Closing the
Earnest Money shall be applied as a credit against the Purchase Price under
paragraph 2 hereof.

 

1



--------------------------------------------------------------------------------

4. Closing.

(a) The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (herein referred to as the
“Closing”) shall take place on March 27, 2014, at 10:00 a.m. through the escrow
services of Escrow Agent (original deeds shall be delivered to Escrow Agent’s
agent Garland County Title Company, having an office at 403 Ouachita Avenue, Hot
Springs, Arkansas, 71901), or such earlier date and time, and/or such other
location, as may be mutually agreeable to Seller and Purchaser (the “Closing
Date”).

(b) At the Closing, Seller shall execute the following:

(i) one or more special warranty deeds (warranting only against the claims of
persons claiming by, through or under Seller) in form(s) appropriate for the
state(s) in which the Property is located and reasonably satisfactory in all
respects to Seller and Purchaser, conveying the Property to Purchaser subject to
the Unrecorded Encumbrances and the Permitted Encumbrances (both as hereinafter
defined) (collectively, the “Deed”). The legal description of the Property to be
contained in Deed shall be the legal description of the Property as set forth on
Exhibit A attached hereto and hereby made a part hereof;

(ii) an affidavit as to the non-foreign status of Seller in form reasonably
satisfactory to Seller and Purchaser;

(iii) an assignment and assumption of any Unrecorded Encumbrances (as
hereinafter defined) which have not been terminated at or before Closing in form
reasonably satisfactory to Seller and Purchaser (the “Unrecorded Encumbrances
Assignment”);

(iv) an owner’s affidavit in form reasonably satisfactory to Seller and
Purchaser and reasonably satisfactory to cause the Escrow Agent (as hereinafter
defined) to issue an owner’s title insurance policy without exception for
materialmen’s and mechanic’s liens;

(v) a Closing statement; and

(vi) Seller hereby agrees to execute such other certificates and affidavits, and
do such other acts as may be reasonably necessary to consummate the purchase and
sale contemplated hereby and to enable Purchaser to obtain the title insurance
policy in accordance with this Agreement. The owner’s affidavit and any other
affidavits or certificates executed by or on behalf of Seller at the Closing
shall be given to the actual knowledge of the person or entity executing the
same, without independent investigation or inquiry.

 

2



--------------------------------------------------------------------------------

(c) At the Closing, Purchaser shall execute the following:

(i) the Unrecorded Encumbrances Assignment, if applicable;

(ii) a Closing statement; and

(iii) Purchaser hereby agrees to execute such other certificates and affidavits,
and do such other acts as may be reasonably necessary to consummate the purchase
and sale contemplated hereby and to obtain the title insurance policy in
accordance with this Agreement.

5. Title.

(a) Seller agrees to convey to Purchaser fee simple title to the Property by the
Deed, free and clear of all liens, encumbrances, mortgages, deeds of trust,
deeds to secure debt, assessments, agreements, options and covenants, except for
such matters as are set forth on Exhibit B attached hereto and for such matters
as are set forth on Exhibit C attached hereto (those items set forth on Exhibit
B and Exhibit C, together, constitute the “Permitted Encumbrances” for this
Agreement); provided, however, Seller shall terminate at or before Closing those
hunting lease agreements described on Exhibit C which are terminable during such
period, at no cost to Seller, in accordance with their terms. If any such
agreement is not terminable in accordance with its terms at or before Closing,
Seller shall use diligent efforts to cause the parties to cancel, void or
otherwise rescind the terms of such agreement.

(b) Purchaser shall have a period of twenty (20) days after the Effective Date
of this Agreement to review Seller’s title to the Property (the “Title Review
Period”) and provide Seller with written notice (the “Title Objection Notice”)
of Purchaser’s objections to Seller’s title (each, a “Title Objection”), but
only to the extent that such exceptions are not Permitted Encumbrances pursuant
to Exhibit B attached hereto. Purchaser shall have the right to object to any
new title exceptions created or suffered between the expiration of the Title
Review Period and the Closing Date, but only to the extent that such new
exceptions are not Permitted Encumbrances pursuant to Exhibit B attached hereto.

(c) If Purchaser timely delivers the Title Objection Notice, then Seller may, at
its sole option, (i) cure any Title Objection or (ii) not cure any Title
Objection; provided, however, that to the extent a Title Objection consists of a
lien, mortgage, deed of trust or deed to secure debt securing a monetary
obligation which was created or suffered by Seller or any party claiming by,
through or under Seller, Seller shall be required to use the cash portion of the
Purchase Price to cure any such objection at Closing. If any Title Objection
Seller elects to cure is not cured by Closing, Seller may elect (ii) in the
preceding sentence. If Seller elects not to cure any Title Objection set forth
in the Title Objection Notice, Purchaser shall have the right, as Purchaser’s
sole and exclusive remedy, to: (A) cancel this Agreement by providing written

 

3



--------------------------------------------------------------------------------

notice to Seller on or before 11:00 a.m. (Central Time) on the day before the
Closing Date, whereupon this Agreement will terminate, Escrow Agent shall
deliver the Earnest Money to Purchaser, and neither party will have any further
rights, duties or obligations hereunder other than those which expressly survive
a termination hereof, or (B) waive all objections and elect to accept title to
the Property in its existing condition without any adjustment in the Purchase
Price, in which event such Title Objection shall become a Permitted Encumbrance.

(d) Except for Permitted Encumbrances, so long as this Agreement remains in
force, Seller shall not lease, encumber or convey all or part of the Property or
any interest therein, or enter into any agreement granting to any person any
right with respect to the Property or any portion thereof, without the prior
written consent of Purchaser.

6. Inspection.

(a) Purchaser and its agents, representatives, employees, engineers and
contractors shall have the right at any time during the term of this Agreement
to enter upon the Property to inspect, examine, survey and make timber cruises
and other engineering tests or surveys, including a Phase I environmental site
assessment (collectively, the “Tests”) which it may deem necessary or advisable,
all at Purchaser’s sole cost and expense. Upon completion of the Tests,
Purchaser shall repair, at its sole cost and expense, any physical damage caused
to the Property by Purchaser’s inspection of the Property and the Tests, and
shall remove all debris and materials placed on the Property in connection with
Purchaser’s inspection of the Property and the Tests.

(b) Purchaser hereby agrees to indemnify and hold Seller harmless from and
against any and all causes, claims, demands, losses, liabilities, costs,
damages, expenses and fees (including, but not limited to, reasonable attorney’s
fees) incurred or suffered by or asserted against Seller caused by or related to
Purchaser’s inspection of the Property or the Tests, with the exception of any
causes, claims, demands, losses, liabilities, costs, damages, expenses and fees
directly caused by the gross negligence of Seller. The foregoing indemnification
shall survive any termination, cancellation or expiration of this Agreement or
the Closing of the purchase and sale contemplated hereby.

7. Environmental.

(a) Purchaser shall have a period of twenty (20) days after the Effective Date
of this Agreement to obtain, at Purchaser’s sole cost and expense, a new or
updated Phase I environmental site assessment or environmental audit of the
Property from a licensed environmental consultant (the “Environmental Due
Diligence Period”). With regard to the Tests, without Seller’s prior written
consent, no secondary environmental reports, soil borings, groundwater samples,
or other invasive or subsurface environmental investigations may be made of the
Property and neither Purchaser nor its agents, representatives, employees,
engineers or contractors may contact any federal, state, or local governmental
agency or authority regarding the results of the Tests. In the event that
disclosure of the results of any

 

4



--------------------------------------------------------------------------------

Tests is required by applicable law, regulation or court order, Purchaser shall
notify Seller promptly in writing so that Seller may seek a protective order (at
its own cost and expense) or other appropriate remedy. In the event that no such
protective order or other appropriate remedy is obtained, or Seller waives
compliance with the terms of this Section 7, Purchaser shall give Seller written
notice of the information to be disclosed as far in advance of its disclosure as
practicable. In the event any such assessment or audit reveals that, in the
commercially reasonable opinion of Purchaser’s environmental consultant, any
portion of the Property is impaired by an Environmental Condition or there is a
reportable violation of Environmental Laws, Purchaser shall have until the
expiration of the Environmental Due Diligence Period to deliver to Seller
written notice of such impairment or such reportable violation (the
“Environmental Notice”). Purchaser shall not have the right to deliver an
Environmental Notice for any household garbage area which is 0.25 acres or less.
The Environmental Notice shall include a copy of any report, notice, or
correspondence by which Purchaser was made aware of the impairment or reportable
violation. If Purchaser timely delivers the Environmental Notice, then Seller
may, at its sole option, (i) conduct testing at Seller’s sole cost and expense
to establish that the Property is not impaired by such Environmental Condition
or there is no such reportable violation of Environmental Laws and furnish
Purchaser and Purchaser’s environmental consultant with the results of the test,
whereupon the Closing of this transaction shall proceed as set forth in this
Agreement without adjustment in the Purchase Price, or (ii) conduct remediation
in accordance with all applicable Environmental Laws to correct such
Environmental Condition or reportable violation of Environmental Laws, whereupon
the Closing of this transaction shall proceed as set forth in this Agreement
without adjustment in the Purchase Price. The Closing Date may be extended by
Seller by written notice to Purchaser to allow for the testing and/or
remediation provided for in (i) and (ii) above.

(b) As used herein, “Environmental Condition” shall mean the presence of
Hazardous Substances in a concentration which would require remedial action
pursuant to Environmental Laws or would require reporting pursuant to
Environmental Laws; “Hazardous Substances” shall mean any hazardous materials
including any hazardous, toxic or dangerous waste, substance or material in
quantity or concentration defined as such in (or for purposes of) or regulated
under in quantities above those established by applicable Environmental Laws in
effect at this time or any time between now and Closing; “Environmental Laws”
shall mean any applicable federal, state or local laws and the regulations
promulgated thereunder relating to pollution or protection of the environment,
including laws relating to emissions, discharges, disseminations, releases or
threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, ground water, soil, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances and
(i) the Comprehensive Environmental Response, Compensation and Liability Act (as
amended by the Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601
et seq.; (ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §
6901 et seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. §1801
et seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.;
(v) the Clean Water Act, 33 U.S.C. §1251 et seq.; and (vi) with respect to the
Property, all applicable laws of the State of Arkansas based on, or
substantially similar to, the federal statutes listed in parts (i) through
(v) of the foregoing.

 

5



--------------------------------------------------------------------------------

8. Condition of Property; Damage; Condemnation.

(a) Seller agrees that at the Closing the Property shall be in the same
condition as exists on the date hereof, subject to natural wear and tear,
condemnation and casualties beyond Seller’s control and the Permitted
Encumbrances. During the term of this Agreement, Seller shall neither cut or
remove nor permit the cutting or removal of any timber or trees which are
included as part of the Property, subject to the Permitted Encumbrances and the
Timber Cutting Agreements.

(b) If at any time prior to the Closing, the Property or any part thereof
(including, but not limited to, any timber or trees which are included as part
of the Property) is destroyed or damaged by fire, earthquake, flood, or other
casualty whether natural or manmade (such destruction or damage, the “Casualty
Loss”) and the fair market value of the timber lost as the result of such
Casualty Loss as estimated by Seller in good faith (the “Fair Market Value”)
exceeds two percent (2%) of the Purchase Price, then at Closing the Purchase
Price shall be reduced, by an amount equal to the Fair Market Value less the
fair market salvage value of such timber to be received by Purchaser after
deducting the estimated cost of harvesting and delivering such timber.

(c) If at any time prior to the Closing, any action or proceeding is filed or
threatened under which the Property or any part thereof may be taken pursuant to
any law, ordinance or regulation by condemnation or the right of eminent domain,
then Seller shall provide Purchaser with notice of such action and any proceeds
received by Seller as a result of such action shall be transferred or assigned
to Purchaser.

9. Warranties and Representations.

(a) Seller hereby warrants and represents to Purchaser that Seller has the full
right, power, and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Seller in connection with the execution and
delivery of this Agreement or the performance hereof by Seller.

(b) Seller hereby warrants and represents to Purchaser that attached hereto as
Exhibit C is a true and accurate summary of all unrecorded encumbrances created
by Seller and currently affecting the Property (the “Unrecorded Encumbrances”).
The Unrecorded Encumbrances remain in full force and effect and have not been
modified or amended, except as indicated. To Seller’s actual knowledge, no event
or condition exists or has occurred which with notice, the passage of time or
otherwise would constitute a default or event of default under any of the
Unrecorded Encumbrances.

 

6



--------------------------------------------------------------------------------

(c) Seller hereby warrants and represents to Purchaser that attached hereto as
Exhibit D is a true and accurate summary of all timber cutting agreements
currently affecting the Property (the “Timber Cutting Agreements”). To Seller’s
actual knowledge, no event or condition exists or has occurred which with
notice, the passage of time or otherwise would constitute a default or event of
default under any of the Timber Cutting Agreements. Seller shall work with
Purchaser to cause the termination of each of the Timber Cutting Agreements at
or before Closing subject to the provisions of Section 11(f).

(d) Purchaser hereby warrants and represents to Seller that Purchaser has the
full right, power and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Purchaser in connection with the execution
and delivery of this Agreement or the performance hereof by Purchaser.

(e) Purchaser hereby warrants and represents to Seller that Purchaser has
available or has binding subscriptions for, and will at the Closing have
available, sufficient funds to pay the Purchase Price and to pay all other
amounts payable by Purchaser pursuant to this Agreement.

(f) Purchaser hereby warrants and represents to Seller that Purchaser, or an
affiliate of Purchaser, is a party to each of the Timber Cutting Agreements. To
Purchaser’s actual knowledge, no event or condition exists or has occurred which
with notice, the passage of time or otherwise would constitute a default or
event of default under any of the Timber Cutting Agreements. Furthermore,
Purchaser represents and warrants that neither Purchaser nor any affiliate of
Purchaser shall cut, harvest, remove or otherwise exercise its rights to the
timber located on the Property under that certain Timber Cutting Agreement
referenced on Exhibit D and described as Cont. #476-13-8. Purchaser shall work
with Seller to cause the termination of that certain Timber Cutting Agreement
referenced on Exhibit D and described as Cont. #476-13- 8 at or before Closing
subject to the provisions of Section 11(f). During the term of this Agreement,
Purchaser shall continue to cut, harvest, remove or otherwise exercise its
rights to the timber located on the Property in accordance with that certain
Timber Cutting Agreement referenced on Exhibit D and described as Cont.
#476-13-11 in order to complete all work under such agreement at or before
Closing.

10. Brokerage Commission. Seller and Purchaser warrant each to the other that
they have not dealt with any real estate broker or salesperson with regards to
this transaction. Seller shall indemnify and hold Purchaser harmless from all
claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees and court costs actually incurred) which Purchaser
may incur on account of any claim which may be asserted against Purchaser,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Seller.
Purchaser shall indemnify and hold Seller harmless from all claims, losses,
liabilities and expenses (including but not limited to reasonable attorneys’
fees and court costs actually incurred) which Seller may incur on account of any
claim which may be asserted against Seller, whether or not meritorious, by any
broker or other person on the basis of any agreements made or alleged to have
been made by or on behalf of Purchaser. This paragraph 10 shall survive for a
period of five (5) years following the Closing or any termination, cancellation
or expiration of this Agreement.

 

7



--------------------------------------------------------------------------------

11. Taxes; Expenses.

(a) All ad valorem real property taxes and any special assessments on the
Property for the year 2013 shall be paid by Seller when due. Ad valorem real
property taxes and special assessments for the year 2014 shall be prorated as of
the Closing Date. If actual tax bills for the calendar year of Closing are not
available, said taxes shall be prorated based on tax bills for the previous
calendar year and the parties hereto agree to cause a reproration of said taxes
upon the receipt of tax bills for the calendar year of Closing. This obligation
to reprorate shall survive the closing of the purchase and sale contemplated
hereby. If the Property is not designated a separate tax parcel, said taxes
shall be adjusted to an amount bearing the same relationship to the total tax
bill which the acreage contained within the Property bears to the acreage
contained within the property included within said tax bill. In the event any of
the Unrecorded Encumbrances have not been terminated at or before Closing, any
payments and amounts due, payable or paid to or collected by Seller pursuant to
such Unrecorded Encumbrances, shall be prorated as of the Closing Date.

(b) Purchaser and Seller shall each pay one-half of all transfer taxes,
documentary stamp taxes and other taxes, fees, costs and expenses in connection
with the sale of the Property and the recordation of the Deed.

(c) Purchaser shall pay any and all fees, costs and expenses for title searches
and examinations and other title-related charges and all title insurance
premiums in connection with Purchaser’s title insurance policy.

(d) Each party shall pay its respective costs and expenses of legal
representation.

(e) Purchaser shall be solely responsible and liable for any deferred, rollback,
recapture or other tax or assessment imposed or charged with respect to the
Property or any part thereof for or relating to any periods prior to or
subsequent to the Closing based on any change of use of the Property or due to
the sale of the Property to Purchaser. The provisions of this subparagraph
(e) shall survive the Closing.

(f) Purchaser and Seller agree that Seller shall be entitled to all income
earned with respect to that certain Timber Cutting Agreement described on
Exhibit D as Cont. # 476-13-11 with a status of “Complete” as of Closing,
including, but not limited to any deposits held by Seller and by Seller’s
consultant in connection with, but in accordance with the terms of, such
agreement. With respect to that certain Timber Cutting Agreement described on
Exhibit D as Cont. #476-13-8, Seller shall return to Purchaser (or its
affiliate) any deposits held by Seller and by Seller’s consultant, in connection
with such Timber Cutting Agreement.

 

8



--------------------------------------------------------------------------------

12. Earnest Money; Default; Remedies.

(a) If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Purchaser under this Agreement, then Seller
shall have the right (i) to require Escrow Agent to pay the Earnest Money to
Seller as full liquidated damages and not as a penalty (the parties hereto
acknowledging that Seller’s damages as a result of such default are not capable
of exact ascertainment and that said liquidated damages are fair and
reasonable), or (ii) to seek specific performance of this Agreement, in which
event Escrow Agent shall continue to hold the Earnest Money until the final
disposition of the action for specific performance, whereupon the Earnest Money
shall be applied to the Purchase Price, or, if specific performance is not
finally, after disposition of all appeals which may have been taken, decreed to
Seller, then Escrow Agent shall pay the Earnest Money to Seller as full
liquidated damages as aforesaid. At any time before the entry of such a final
decree and the final disposition of all appeals which may be taken, Seller may
discontinue the action and direct Escrow Agent to pay the Earnest Money to
Seller as full liquidated damages.

(b) If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Seller under this Agreement, then Purchaser
shall have the right (i) to require Escrow Agent to return the Earnest Money to
Purchaser and in no event shall Purchaser be entitled to sue Seller for damages,
or (ii) to seek specific performance of this Agreement, in which event Escrow
Agent shall continue to hold the Earnest Money until the final disposition of
the action for specific performance, whereupon the Earnest Money shall be
applied to the Purchase Price, or, if specific performance is not finally, after
disposition of all appeals which may have been taken, decreed to Purchaser, then
Escrow Agent shall pay the Earnest Money to Purchaser as full liquidated damages
as aforesaid. At any time before the entry of such a final decree and the final
disposition of all appeals which may be taken, Purchaser may discontinue the
action and direct Escrow Agent to refund the Earnest Money to Purchaser as full
liquidated damages.

(c) The duties of Escrow Agent shall be as follows:

(i) During the term of this Agreement, Escrow Agent shall hold and deliver the
Earnest Money in accordance with the terms and provisions of this Agreement.

(ii) If this Agreement shall be terminated by the mutual written agreement of
Seller and Purchaser, or if Escrow Agent shall be unable to determine at any
time to whom the Earnest Money should be delivered, or if a dispute shall
develop between Seller and Purchaser concerning to whom the Earnest Money should
be delivered, then in any such event, Escrow Agent may request joint written
instructions from Seller and Purchaser and shall deliver the Earnest Money in
accordance with such joint written instructions. In the event that such written
instructions shall not be received by Escrow Agent within ten (10) days after
Escrow Agent

 

9



--------------------------------------------------------------------------------

has served a written request for instructions upon Seller and Purchaser, Escrow
Agent shall have the right to pay the Earnest Money into a court of competent
jurisdiction and interplead Seller and Purchaser in respect thereof, and
thereafter Escrow Agent shall be discharged of any obligations in connection
with this Agreement.

(iii) If costs or expenses are incurred by Escrow Agent because of litigation or
a dispute between Seller and Purchaser arising out of the holding of the Earnest
Money in escrow, Seller and Purchaser shall each pay Escrow Agent one-half of
such costs and expenses. Except for such costs and expenses, no fee or charge
shall be due or payable to Escrow Agent for its services as escrow holder.

(iv) By joining herein, Escrow Agent undertakes only to perform the duties and
obligations imposed upon it under the terms of this Agreement and expressly does
not undertake to perform any of the other covenants, terms and provisions
incumbent upon Seller and Purchaser hereunder.

(v) Purchaser and Seller hereby agree and acknowledge that Escrow Agent assumes
no liability in connection herewith except for any loss, costs or damage arising
out of Escrow Agent’s own gross negligence or willful misconduct; that Escrow
Agent shall never be responsible for the validity, correctness or genuineness of
any document or notice referred to under this Agreement; that Escrow Agent shall
not be liable or responsible for any loss occurring which arises from bank
failure or error, insolvency or suspension, or a situation or event which falls
under the Federal Deposit Insurance Corporation (FDIC) coverage (Seller and
Purchaser are aware that FDIC coverage applies to a maximum amount of $250,000
per depositor, as may be modified by the FDIC from time to time); and that
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it or omitted to be taken by it in good faith in
accordance with the opinion of its counsel.

13. Assignment. Neither party hereto shall assign its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
party.

14. No Waiver. No action or failure to act by any party hereto shall constitute
a waiver of any right or duty afforded to such party under this Agreement, nor
shall any such action or failure to act constitute an approval of or
acquiescence in any breach of this Agreement except as may be specifically
agreed in writing.

15. Governing Law. This Agreement shall be governed by the laws of the State of
Arkansas.

 

10



--------------------------------------------------------------------------------

16. Notice. Any and all notices, elections and communications required or
permitted by this Agreement shall be made or given in writing and shall be
delivered (i) in person, (ii) sent next day delivery by a nationally recognized
overnight courier such as FedEx or UPS, or (iii) sent by postage prepaid United
States mail, certified or registered, return receipt requested, to the other
parties at the addresses set forth below, or such other address as may be
furnished by notice in accordance with this paragraph. The date of notice given
by personal delivery shall be the date of such delivery. The effective date of
notice by overnight courier or mail will be one (1) day after the date such
notice is deposited with a nationally recognized overnight courier, or two
(2) days after the date such notice is deposited with the United States Postal
Service.

 

Seller:    Sustainable Growth, LLC    c/o Forest Investment Associates L.P.   

15 Piedmont Center

Suite 1250

  

Atlanta, Georgia 30305

Attention: Charles L. VanOver

with a copy to:    Sutherland Asbill & Brennan LLP    999 Peachtree Street, N.E.
   Suite 2300   

Atlanta, Georgia 30309-3996

Attention: Kevin Thomas, Esq.

Purchaser:    Deltic Timber Corporation   

210 East Elm Street

El Dorado, Arkansas

71730 Phone: 870-881-6406

Fax: 870-881-6457

Attention: Ray C. Dillon

with a copy to:    Jim Andrews   

210 East Elm Street

El Dorado, Arkansas 71730

Phone: 870-881-6484

Fax:870-881-6457

Escrow Agent:   

First American Title Insurance Company

6 Concourse Parkway

Suite 2000

Atlanta, Georgia 30328

Attention: Kevin Wood

Phone: (770) 390-6533

Fax: (866) 735-3071

 

11



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and cannot be amended
or supplemented except by a written agreement signed by all parties.

18. Captions. The captions of paragraphs in this Agreement are for convenience
and reference only and are not part of the substance hereof.

19. Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by the laws of the State of
Arkansas.

20. Counterparts. This Agreement may be executed in multiple counterparts which
shall be construed together as one instrument. This Agreement, including any
amendments thereto, may be executed and delivered by facsimile transmission,
with the intention that such facsimile signature and delivery shall have the
same effect as an original signature and actual delivery.

21. Binding Effect. This Agreement shall bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.

22. Time: Business Day.

(a) Time is of the essence of this Agreement.

(b) As used in this Agreement, the term “business day” shall mean any day that
is not a Saturday, a Sunday, a legal holiday in the United States of America, or
a legal holiday in the State of Arkansas.

23. Resolution of Disputes. If Seller and Purchaser dispute the fair market
valuation called for in Section 8(b) of this Agreement, Seller and Purchaser
will each promptly appoint an independent forestry consultant, each of which may
be a consultant previously engaged by the appointing party with respect to the
Property, and such two consultants will in turn promptly select a third
independent forestry consultant (which third consultant may not be a consultant
previously engaged by either party) to act with them in a panel to determine the
appropriate fair market valuation. The panel of consultants will reach a binding
decision within thirty (30) days of the selection of the third consultant, and
the decision of the panel of

 

12



--------------------------------------------------------------------------------

consultants as to the fair market valuation in dispute will be final. Seller
shall pay the cost of its appointed consultant; Purchaser shall pay the cost of
its appointed consultant; and Seller and Purchaser shall each pay one-half
(1/2) of the cost of the third consultant. The Closing Date shall be extended to
the extent necessary for such consultants to reach such decision.

24. Public Announcements. Seller and Purchaser hereby agree that prior to the
Closing, except as required by applicable laws or any applicable stock exchange
rules, all press releases and other public announcements with respect to the
transactions contemplated by this Agreement, including the time, form and
content of such release or announcement, shall be made only with the mutual
written agreement of Purchaser and Seller; provided, however, that any
disclosure required to be made under applicable law may be made only if a party
required to make such disclosure has determined in good faith that it is
necessary to do so and has used reasonable efforts, prior to the issuance of the
disclosure, to provide the other party with a copy of the proposed disclosure
and to discuss the proposed disclosure with the other party.

25. Patriot Act Compliance. Purchaser represents that neither Purchaser nor any
of Purchaser’s affiliates, nor any of their respective partners, or members, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not attempt to assign this contract to, contract with or otherwise engage
in any dealings or transactions or be otherwise associated with such persons or
entities. Any assignee of this contract is deemed to make this representation
upon acceptance of an assignment of this contract. Purchaser’s primary address
is as set forth in the notice section of this Agreement. Purchaser hereby
covenants and agrees that if Purchaser obtains knowledge that Purchaser or any
owner of any controlling interest in Purchaser becomes listed on the foregoing
or is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser will immediately
notify Seller in writing, and in such event, Seller will have the right to
terminate this Agreement without penalty or liability to Seller immediately upon
delivery of written notice thereof to Purchaser, in which event the Earnest
Money will be returned to Purchaser and neither party will have any further
rights or obligations under this Agreement, except for such as specifically
survive termination.

26. Effective Date. The “Effective Date” of this Agreement will be the date the
later of Seller and Purchaser has executed this Agreement, as indicated on the
signature page(s) below.

27. Incorporation of Exhibits. All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.

 

13



--------------------------------------------------------------------------------

28. As Is. PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 9: (I) NO REPRESENTATIONS, WARRANTIES OR
PROMISES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON, INCLUDING WITH RESPECT TO THE CONDITION OR VALUE OF
THE PROPERTY, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES RELATING TO
THE PROPERTY, EITHER EXPRESS OR IMPLIED, INCLUDING MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE AND SUITABILITY FOR ITS INTENDED USE, AND (II) IN ENTERING
INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED ON AND DOES NOT RELY ON ANY SUCH
REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON. PURCHASER SHALL ACQUIRE THE PROPERTY IN “AS IS,
WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING DATE, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.

29. Property Data and Materials; Confidentiality Agreement. Purchaser
acknowledges that any information or materials provided or made available to
Purchaser or its representatives in hard copy, by facsimile or electronic
transmission or via the online data room managed by Forest Investment
Associates, including, without limitation, any cost or other estimates,
projections, acreage, and timber information, Offering Memorandum, environmental
reports, title commitments, and other title policies, are not and shall not be
deemed representations or warranties by or on behalf of Seller. Purchaser
acknowledges and agrees that Purchaser is and will remain subject to and bound
by all of the prohibitions, requirements, restrictions and other provisions of
that certain Confidentiality Agreement by and between Forest Investment
Associates L.P. and Purchaser, and reaffirms all of its obligations and
liabilities thereunder.

30. No Survival. Except as may otherwise expressly be provided herein, the
provisions of this Agreement shall not survive the closing of the purchase and
sale contemplated hereby and shall be merged into the delivery of the Deed and
other documents and the payment of all monies pursuant hereto.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto the day and year first above written.

 

Date of Seller’s Execution:     SELLER: March 4, 2014     SUSTAINABLE GROWTH,
LLC, a     Delaware limited liability company     By:  

Forest Investment Associates L.P., a

Delaware limited partnership, its Manager

    By:   Forest Investment Associates, LLC,      

a Delaware limited liability company, its

General Partner

    By:  

Forest Investment Associates, Inc., a

Georgia corporation, its manager

      By:  

/s/ Charles L. VanOver

      Name:           Charles L. VanOver       Title:           Vice President
Date of Purchaser’s Execution:     PURCHASER: March 6, 2014     DELTIC TIMBER
CORPORATION, a     Delaware corporation     By:  

/s/ Ray C. Dillon

      Name:       Ray C. Dillon       Title:       President and CEO

SIGNATURES CONTINUED ON FOLLOWING PAGE

 

15



--------------------------------------------------------------------------------

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Kevin W. Wood  
Kevin W. Wood   V/P Counsel

 

16



--------------------------------------------------------------------------------

Schedule of Exhibits

 

Exhibit A   -       Property Descriptions Exhibit B   -       Permitted
Encumbrances Exhibit C   -       Schedule of Unrecorded Encumbrances Exhibit D  
-       Timber Cutting Agreements

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Property Descriptions



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

Township 2 North, Range 23 West

 

Section 2:    Frl. N½NW¼    SW¼NW¼    W½SE¼SNW¼    N½SW¼    SW¼SW¼

Section 3:

   S½

Section 4:

   NE¼SW¼    S½SW¼    SE¼

Section 7:

   NE¼    Frl. W½    N½SE¼   

S½SE¼ LESS & EXCEPT 17 acres as described in Book 146, Page 225, and more
particularly described as follows: Begin at a point on the South line of said
Section 7 which is 7.29 chains West of the Southeast corner thereof; thence
North 02° West 4.50 chains; thence North 69° West 15.62 chains; thence North 12°
East 1.15 chains; thence North 22° West 1.77 chains; thence North 27° West 5.00
chains; thence North 76° West 2.21 chains; thence North 43° West 5.16 chains;
thence South 89° West 3.10 chains; thence South 39° East 4.49 chains; thence
South 13° East 4.02 chains; thence South 59° East 4.54 chains; thence South 73°
East 4.65 chains; thence South 65° East 1.08 chains; thence South 52° East 3.06
chains; thence South 01° West 2.84 chains; thence West 3.18 chains; thence South
3.18 chains; thence East 16.20 chains to the Point of Beginning.

Section 8:

   N½

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 8: (Continued)

NE¼SW¼ LESS & EXCEPT 5.63 acres described as beginning at the Southeast corner
of said NE¼SW¼; thence West 7.50 chains; thence North 4 chains; thence
Northeasterly with fence to the East line. of said NE¼SW¼; thence South 11
chains to the Point of Beginning.

     W½SW¼

SE¼SW¼ LESS & EXCEPT 12.97 acres described as beginning at the Northeast corner
of said SE¼SW¼; thence West 14.75 chains; thence South 8.50 chains; thence East
8.50 chains; thence South 83° East 6.50 chains to the East line of said SE¼SW¼;
thence North 9.87 chains to the Point of Beginning.

     NE¼SE¼

NW¼SE¼ LESS & EXCEPT 9.30 acres described as beginning at Southwest corner of
said NW 1⁄4SE 1⁄4; thence East 12 chains; thence North 4.50 chains; thence
Northwesterly to the West line of said NW¼SE¼ at a point 11 chains North of the
Southwest corner of said NW¼SE¼; thence South to the Point of Beginning.

SW¼SE¼ LESS & EXCEPT 12.53 acres described as beginning at the Northwest corner
of said SW¼SE¼; thence South 9.87 chains; thence South 87° East 12 chains;
thence North 11 chains; thence West 11 chains to the Point of Beginning.

     SE¼SE¼

 

Section 9: All Section

 

Section 10: All Section

 

Section 11: SW¼NE¼

     W½NW¼

     SW¼

     E½SE¼ lying West of the centerline of Arkansas as State Highway No. 27

     W½SE¼

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 14: All Section lying West of centerline of Arkansas State Highway
No. 27 LESS & EXCEPT a tract of land in the S½NW¼ and in the NW¼SW¼, more
particularly described as follows: Commencing at the Southwest corner of said S½
NW¼, run South 89° 43’ 13” East 723.71 feet along the South line of said S½NW¼
to the Point of Beginning; thence North 7° 59’ 39” West 121.96 feet to a capped
¾” rebar; thence North 52° 23’ 01” East 296.19 feet to a capped ¾” rebar; thence
North 79° 12’ 59” East 536.28 feet to a capped ¾” rebar; thence South 14° 58’
00” East 188.10 feet to a capped ¾” rebar on the North right of way line of
Arkansas State Highway No. 27; thence continue South 14° 58’ 00” East 50.17 feet
to the center of said highway; thence along the center of said highway South 70°
44’ 39” West 838.19 feet; thence leaving the center of said highway North 7° 59’
39” West 40.80 feet to a capped ¾” rebar on the North right of way line of said
highway; thence continue North 7° 59’ 39” West 64.94 feet to the Point of
Beginning, said excepted tract containing 5.18 acres, more or less.

 

Section 15: All Section lying West of centerline of Arkansas State Highway
No. 27

 

Section 16: All Section lying West of centerline of Arkansas State Highway
No. 27

 

Section 17: All Section

 

Section 18: Frl. NW¼

     Frl. SW¼

     SE¼

 

Section 19: NE¼

 

     Frl. NW¼

     Frl. W½SW¼

     N½SE¼

     E½SW¼SE¼

     SE¼SE¼

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 20: N½

     SW¼

     N 1⁄2SE¼

     SW¼SE¼

     SE¼SE¼ lying West of the centerline of Arkansas State Highway No. 27

 

Section 21: All Section lying West of the centerline of Arkansas State Highway
No. 27

 

Section 29: NE¼NW¼ lying North and West of the centerline of Arkansas State
Highway No. 27

     NW¼NW¼



 

Section 30:NE¼NE¼

     W 1⁄2NE¼

     Frl. N 1⁄2NW¼NW¼

Section 31: SW¼NE¼ lying West of the centerline of Arkansas State Highway No. 27
LESS & EXCEPT 29.17 acres being that portion of said SW¼NE¼ described in Book
337, Page 392 of the deed records of Yell County, Arkansas.

     Frl, SW¼NW¼

     SE¼NW¼ lying South and West of Irons Creek

     Frl. SW¼

SE¼ lying West of the centerline of Arkansas State Highway No. 27 LESS & EXCEPT
9.47 acres being that portion of said SE¼ described in Book 337, Page 392 of the
deed records of Yell County, Arkansas.

Township 2 North, Range 24 West

Section 1: NE¼SE¼ LESS & EXCEPT that portion lying North and West of road as
described in Book 351, Page 556 of the deed records of Yell County, Arkansas.

     SE¼SE¼

 

Section 12: E 1⁄2

     SW¼NW¼

     N 1⁄2SW¼

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 24 West (Continued)

 

Section 12: SW¼SW 1⁄4

SE¼SW¼ LESS & EXCEPT 8.01 acres described as beginning at the Southeast corner
of said SE¼SW¼; thence West 2 chains; thence North 2.75 chains; thence North 45°
West 4.96 chains; thence North 2° 40’ East 10.93 chains; thence North 76° East
5.41 chains to the East line of said SE¼SW¼ at a point 1.25 chains South of the
Northeast corner of said SE¼SW¼; thence South 18.75 chains to the Point of
Beginning.

 

Section 13: All Section

 

Section 14: SW¼NE¼

     SE¼

Section 21: SE¼SE¼

 

Section 22: All Section

 

Section 23: All Section

 

Section 24: All Section

 

Section 25: SW¼NE¼

     N½NW¼

     SE¼NW¼

A tract of land in the NE¼SW¼, more particularly described as follows: Beginning
at the Southeast corner of said NE¼SW¼; thence West 1.60 chains to a point on
the North bank of Irons Fork Creek (center of Irons Fork bears West 0.90
chains); thence meandering the North bank of Irons Fork, the boundary following
the centerline of the creek as located by respective offset distances; North 53°
00’ West 4.00 chains to a point on the North bank of Irons Fork (the center of
Irons Fork bears West 1.10 chains); North 65° 00’ West 4.00 chains (center of
Irons Fork bears South 35° 00’ West 1.80 chains); North 53° 00’ West 4.00 chains
(center of Irons Fork bears West

 

A-5



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 24 West (Continued)

 

Section 25: 1.00 chains); North 50° 00’ West 4.00 chains (center of Irons Fork
bears South 45° 00’ West 3.00 chains); North 43° West 3.62 chains (center of
Irons Fork bears West 0.50 chains); North 25° West 1.60 chains (center of Irons
Fork bears West 1.50 chains); North 52° 20’ West 2.87 chains to a point on the
West line of said NE¼SW¼ (center of Irons Fork bears South 2.00 chains); thence
leaving the North bank of Irons Fork North 5.09 chains to the Northwest corner
of said NE¼SW¼; thence East 20.0 chains to the Northeast corner of said NE¼SW¼;
thence South 20.0 chains to the Point of Beginning.

 

     A tract of land in the NW¼SE¼, more particularly described as follows:
Beginning at the Northeast corner of said NW 1⁄4SE 1⁄4; thence South 12.37
chains to a point on the East line of said NW¼SE¼ and in the centerline of the
Aly-Chula Road; thence South 87° 40’ West 10.90 chains, a point in the
intersection of the Aly-Chula Road with the old Settlement Road; thence South
42° 00’West 9.62 chains, a point in the centerline of the same Settlement Road
and in the South line of said NW¼SE¼; thence West 2.68 chains to the Southwest
corner of said NW¼SE¼; thence North 20.0 chains to the Northwest corner of said
NW¼SE¼; thence East 20.00 chains to the Point of Beginning, LESS & EXCEPT from
the above described tract of land in said NW¼SE¼ the following described tract
of land used for cemetery purposes and more particularly described as follows:
Beginning at a point 12.30 chains North and 10.59 chains West from the Southeast
corner of said NW¼SE¼, being the Southeast corner of said cemetery; thence South
80° 00’ West 2.57 chains to the Southwest corner of said cemetery; thence North
11° 00’ West 1.73 chains to the Northwest corner of said cemetery; thence North
80° 00’ East 2.66 chains to the Northeast corner of said cemetery; thence South
10° 00’ East 1.74 chains to the Southeast corner of said cemetery and the Point
of Beginning, said excepted tract containing .45 acre, more or less.

 

Section 26: W 1⁄2NE¼

     N 1⁄2NW¼

     A tract of land in the SW¼NW¼ described as beginning at the Northwest
corner of said SW¼NW¼; thence South 7 chains to branch; thence Southeasterly
with branch to a point where Aly to Chula Road crosses branch; thence
Northeasterly with said road 15 chains to the East line of said SW¼N W¼;

 

A-6



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North Range 24 West (Continued)

 

 

Section 26: thence North 8 chains to the Northeast corner of said SW 1⁄4NW 1⁄4;
thence West 20 chains to the Point of Beginning.

E 1⁄4SW  1⁄4

Northwest diagonal  1⁄2 of the NW 1⁄4SE 1⁄4

SW 1⁄4SE  1⁄4

W 1⁄2SE 1⁄4SE 1⁄4

 

Section 27: N 1⁄2NE 1⁄4

SW 1⁄4NE 1⁄4

SE 1⁄4NE 1⁄4 LESS & EXCEPT 14.06 acres in the Southeast comer of said
SE 1⁄4NE 1⁄4 described as beginning 5 chains South of the Northeast comer of
said SE 1⁄4NE 1⁄4; thence South 15 chains; thence West 18.75 chains; thence
Northeasterly to the East line of said SE 1⁄4NE 1⁄4 and the Point of Beginning.

NW 1⁄4

N 1⁄2NE  1⁄4SW 1⁄4

NW 1⁄4SW 1⁄4 lying South and West of a branch as described in Book 94, Page 508
of the deed records of Yell County, Arkansas, more particularly described as
follows: Beginning at the Northwest corner of said NW 1⁄4SW 1⁄4; thence South 20
chains to the Southwest comer, thence East 20 chains to the Southeast corner;
thence North 1 1⁄2 chains to the branch; thence in a Northwesterly direction
with said branch to the North line of said NW 1⁄4SW 1⁄4; thence West 5 1⁄2
chains to the Point of Beginning.

W 1⁄4SW  1⁄4SW 1⁄4

 

Section 28: All Section LESS & EXCEPT SW 1⁄4SW 1⁄4

 

Section 29: All Section

 

A-7



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 3 North Range 20 West (Continued)

 

Section 32: N 1⁄2NE 1⁄4 LESS & EXCEPT 12.24 acres, more or less, more
particularly described as follows: Beginning at a point 3.16 chains East and
1.90 chains North of the Southwest comer of said N 1⁄2NE 1⁄4; thence North 72°
15’ East 3.60 chains, a point in the centerline of School Road; thence North 76°
45’ East 2.00 chains, a point in the centerline of School Road; thence North 76°
15’ East 7.82 chains, a point at the intersection of the centerline of said
School Road with the centerline of a County Road; thence North 79° 00’ East 4.23
chains, a point in the centerline of said County Road; thence South 82° 40’ East
2,77 chains, a point in the centerline of said County Road; thence South 83° 30’
East 5.86 chains, a point in the centerline of said County Road and point of
intersection of a fence line; thence South 10° 00’ West 5.20 chains, a point in
the fence line and in the South line of said N 1⁄2NE 1⁄4; thence West 24.74
chains, a point in the South line of said N 1⁄2NE 1⁄4; thence North 1.90 chains
to the Point of Beginning; and LESS & EXCEPT 0.51 acre, more or less, more
particularly described as follows: Beginning at a point 20.30 chains East and
6.13 chains North of the Southwest corner of said N 1⁄2NE 1⁄4; thence East 3.18
chains; thence North 1.59 chains; thence West 3.18 chains; thence South 1.59
chains to the Point of Beginning; and LESS & EXCEPT one (1) acre, more
particularly described as follows: Beginning at the Southwest corner of the
NW 1⁄4NE 1⁄4; thence East 3.16 chains; thence North 3.16 chains; thence West
3.16 chains; thence South 3.16 chains to the Point of Beginning; and LESS &
EXCEPT 6.5’ acres, more or less, in the NE 1⁄4NE 1⁄4, more particularly
described as follows: Begin at the Southeast corner of said NE 1⁄4NE 1⁄4 (a
capped 1 1⁄2 inch aluminum pipe), run North 88° 51’ 49” West 771.02 feet to a
capped 1 1⁄2 inch aluminum pipe; thence North 7° 32’ 38” East 356.74 feet
(county records shows North 10° East 5.2 chains) to a capped 1 1⁄2 inch aluminum
pipe; thence North 7° 32’ 38” East 18.00 feet to the center of a county road;
thence South 89° 40’ 31” East along the centerline of said road 718.18 feet to a
point on the East line of said NE 1⁄4NE 1⁄4; thence South 0° 31’ 26” East 16.00
feet to a 1 1⁄2 inch capped aluminum pipe on the said East line; thence South 0°
31’ 26” East 366.74 feet along said East line to the Point of Beginning.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 24 West (Continued)

 

Section 32: N½NW¼

     SW¼NW¼

A tract of land in the SE¼NW¼ described as beginning 1.95 chains North of the
Southwest corner of said SE¼NW¼; thence North 58° East with public road 12.22
chains; thence North 4° East 11.63 chains to the North line of said SE¼NW¼ at a
point 9 chains West of the Northeast corner of said SE¼NW¼; thence West 11
chains; thence South 18.05 chains to the Point of Beginning.

     S½SW¼

     South 11 chains of the N½SE¼

     S½SE¼

 

Section 33: S½S½NE¼

     NE¼NW¼

A tract of land in the SW¼NW¼ lying South and East of Irons Creek described as
beginning at a point on Irons Creek 4 chains East of the Southwest corner of
said SW¼/NW¼; thence North 21° East with Irons Creek 7 chains; thence North 78°
East with Irons Creek 14 chains to the East line of said SW¼NW¼; thence South
10.60 chains to the Southeast comer of said SW¼/NW¼; thence West 16 chains to
the Point of Beginning.

     SE¼NW¼

     SW¼

     SE¼

 

Section 34: W½NE¼

     NE¼NW¼

     S½NW¼NW¼

     S½NW¼

     N½SW¼

     SW¼SW¼

     NW¼SE¼

 

A-9



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North. Range 24 West (Continued)

 

Section 36: NE 1⁄4NE 1⁄4 LESS & EXCEPT a tract of land in the Northeast corner
of said NE 1⁄4NE 1⁄4 described as beginning at the Northeast comer of said
NE 1⁄4NE 1⁄4; thence West 14.50 chains to Irons Creek; thence South 44° East 5
chains; thence South 68° East .85 chains; thence South 80° East 6 chains; thence
South 89° East 2.75 chains; thence South 60° East 1 chain; thence South 33° East
1,60 chains; thence North 7.15 chains to the Point of Beginning.

NW 1⁄4NE 1⁄4 LESS & EXCEPT 6.29 acres North and East of branch near the
Northeast corner of said NW 1⁄4NE 1⁄4 described as beginning at the Northeast
comer of said NW 1⁄4NE 1⁄4; thence South 8.50 chains to branch; thence Westerly
with branch 2 chains; thence Northwesterly with branch to the North line of said
NW 1⁄4NE 1⁄4; thence East 12.80 chains to the Point of Beginning.

   N 1⁄2NW 1⁄4

SE 1⁄4NW  1⁄4

Township 1 North, Range 24 West

 

Section 4: Frl. N 1⁄2NE 1⁄4

Frl. E 1⁄2NW 1⁄4

 

Section 5: Frl. N 1⁄2NE 1⁄4NW 1⁄4

Frl. NW 1⁄4NW 1⁄4

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

1. Ad valorem taxes not yet due and payable.

 

2. All previous reservations, exceptions and conveyances of record of oil, gas,
associated hydrocarbons, minerals and mineral substances, and royalty and other
minerals rights and interests.

 

3. All matters that would be revealed by a current, accurate survey or
inspection of the Property.

 

4. Existing zoning and land use restrictions.

 

5. Rights of parties in possession pursuant to the Unrecorded Encumbrances.

 

6. Riparian rights of others in and to any creeks, rivers, lakes or streams
located on or adjoining the Property.

 

7. All matters set forth in Seller’s vesting deed to the Property.

 

8. Existing road rights of way and the right of the public to use such roads.

 

9. Existing railroad rights of way and easements.

 

10. Existing utility easements and rights of way.

 

11. All other matters appearing of record which do not materially and adversely
affect the use of the Property as commercial timberlands.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Schedule of Unrecorded Encumbrances

Seller shall terminate at or before Closing those hunting lease agreements
described on this Exhibit C which are terminable during such period, at no cost
to Seller, in accordance with their terms; provided, however, in the event any
such agreement is not terminable in accordance with its terms at or before
Closing, Seller shall use diligent efforts to cause the parties to cancel, void
or otherwise rescind the terms of such agreement.

 

  1. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and Larry Lambert, The Aly Hunting Club, Inc.

 

  2. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and Trent Ford, The Aly Inn Hunting Club, Inc.

 

  3. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and Ronnie Crawford, Onyx Trail Hunting Club, Inc.

 

  4. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and David McCormick, Doc’s Hunting Club, Inc.

 

  5. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and Mike Mitchell, E.T. Hunting Club

 

  6. Hunting Lease Agreement, dated September 1, 2011, between Sustainable
Growth, LLC and Fred Woods, Chula Hunting Club

 

  7. Lease Agreement for Establishment and Operating of Muddy Creek Wildlife
Management Area, dated October 1, 2011, between Arkansas State Game and Fish
Commission and Sustainable Growth, LLC

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Timber Cutting Agreements

 

SALE

DATE

   CONT. #    MU    BUYER    TRACT    EXP.
DATE    STATUS    %
COMP.

12/2/13

   476-13-8    Chula    DELTIC    CHULA    12/2/14    NOT STARTED    0%

12/2/13

   476-13-11    Chula    DELTIC    CHULA    12/2/14    COMPLETED    80%

 

D-1